--------------------------------------------------------------------------------

Exhibit 10.58

MANAGEMENT CONSULTING AGREEMENT

THIS AGREEMENT made as of the 1st day of March, 2011.

B E T W E E N :

XTRA-GOLD RESOURCES CORP.,
a Nevada corporation, having an office at
Suite 301 - 360 Bay Street, Toronto ON M5H 2V6

(hereinafter referred to as the “Corporation”)

OF THE SECOND PART

- and -

YVES P. CLEMENT,
c/o 2 Masalakye Street, Kwabeng, Ghana

(hereinafter referred to as the “Consultant”)

OF THE THIRD PART

WHEREAS the Corporation is engaged in the exploration of gold properties (the
“Business”) and is desirous of obtaining from the Consultant geological services
on the basis hereinafter provided;

AND WHEREAS the Consultant is a qualified and experienced geologist and is
prepared to provide the services specified herein to the Corporation;

AND WHEREAS the Consultant was appointed Vice-President, Exploration of the
Corporation on May 1, 2006 and has continued to serve in such capacity since
such time;

WITNESSETH that in consideration of the covenants, agreements and warranties
herein set forth and for other good and valuable consideration, the parties
hereto respectively covenant and agree as follows:

1. Services to be Provided by the Consultant.

(a) The Consultant will maintain the position of Vice-President, Exploration and
shall provide geological services (the “Services”) upon the various terms and
conditions hereinafter set forth and as may be directed from time to time by (i)
the President of the Corporation; and/or (ii) the General Manager (the “GM”) of
the Corporation’s Ghanaian subsidiaries and in connection therewith the
Consultant agrees to report directly to the President and/or the GM.

(b) The Consultant agrees to provide the Services primarily at the Corporation’s
mineral projects situated in the Kibi Gold Belt and located in Ghana, West
Africa.

2. Term. The term of this Agreement is three (3) years (the “Term”) and shall
commence on March 1, 2011 (the “Commencement Date”) and end on March 1, 2014
unless terminated earlier in accordance with paragraph 5 below.

--------------------------------------------------------------------------------

- 2 -

3. Compensation. The Consultant shall be compensated for his services under this
Agreement on the following basis:

(a) The Consultant shall be paid a consulting fee of US$12,500.00 (the “Fees”)
on a monthly basis on the last day of each month during the Term.

(b) Upon the Commencement Date, the Corporation shall grant to the Consultant
100,000 nonqualified incentive stock options (the “Options”) in the manner set
forth in subparagraph (c) hereunder.

(c) With respect to the grant of the options referred to in subparagraph (b)
above, among other things:

    (i)

the exercise price of the Options shall be based upon the closing price of the
Corporation’s common shares on the Commencement Date;

            (ii)

the term of the Options (the “Option Term”) shall expire on March 1, 2014 (the
“Expiry Date”); provided that this Agreement remains in force, otherwise the
Options must be exercised within 90 days of the termination of this Agreement;

            (iii)

the Options are to vest pro rata to the Consultant over the Option Term in
accordance with the following vesting schedule:


Pro Rata Portion of Options to Vest Vesting Period     5,000 on the 1st day of
each month of the 20 months of the Option Period following the date of grant
(from April 1, 2011 to November 1, 2012)     3,000 (1) on the 1st day of the
36th month of the Option Period (March 1, 2014)


    (iv)

the shares issued on exercise of the Options will be subject to any statutory
regulatory hold period imposed by the applicable securities regulatory
authorities; and

            (v)

additional terms and conditions shall be more particularly set forth in the
stock option agreement to be entered into between the Consultant and Corporation
at the time of granting of the options by the board of directors of the
Corporation.

(d) The Consultant shall be reimbursed for travel expenses incurred in
performing his obligations under this Agreement which shall be supported by
written invoices, expense reports, vouchers or other evidences of payment.

--------------------------------------------------------------------------------

- 3 -

4. Place of Work and Work Schedule

(a) The Consultant shall render the Services primarily in the Republic of Ghana,
or at such other place or places as may be reasonably requested by the
Corporation from time to time as deemed appropriate for the performance of
particular Services.

(b) The Consultant agrees to provide the equivalent of 21 days per month or in
aggregate, 252 days per year of the Services for the Corporation.

5. Termination.

(a) Either party may terminate this Agreement at any time during the Term
without reason or cause by providing the other party with 90 days’ written
notice of such termination to the address noted on the face page of this
Agreement, which notice may be waived in whole or in part by the other party.

(b) If the Corporation terminates the Consultant’s Services prior to September
30, 2012 (the “Early Termination”), then the Corporation agrees to pay the
Consultant addition remuneration of CAD$10,000 per month for each additional
month of Early Termination. For clarity purposes, if the Corporation terminates
the Consultant’s Services on March 1, 2012, then the Corporation will pay an
additional CAD$60,000.

(c) The parties hereto agree that in the event that the Corporation terminates
the Consultant’s Services on or after October 1, 2012, then no additional
remuneration will be owed or will be paid by the Corporation.

6. Confidential Information. The Consultant shall not at any time during the
terms of this Agreement, or at any time thereafter, use or disclose proprietary
information of the Corporation without the written authorization of the
Corporation.

7. Governing Law. This Agreement shall be constructed and interpreted in
accordance with laws of the State of Nevada and the federal laws of the United
States of America applicable therein. Each of the parties hereby irrevocably
attorns to the jurisdiction of the courts of the State of Nevada with respect to
any matters arising out of this Agreement.

8. Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the Consultant’s Services and any and all previous
arrangements, written or oral, express or implied, between the parties or on
their behalf, relating to the Services are terminated and cancelled and each of
the parties releases and forever discharges the other of and from all manner of
actions, causes of action, claims and demands whatsoever, under or in respect of
any such agreement.

9. Severability. If any provision of this Agreement is determined to be void or
unenforceable in whole or in part, it shall not be deemed to affect or impair
the validity of any other provision herein and each such provision is deemed to
be separate, distinct and severable.

--------------------------------------------------------------------------------

- 4 -

10. Enurement. This Agreement shall enure to the benefit of and be binding upon
the Consultant and his heirs, executors and administrators and upon the
Corporation and its successors and assigns.

11. Amendment of Agreement. This Agreement may be amended only by an instrument
in writing signed by all of the parties to this Agreement.

12. Assignment of Agreement. The rights of the Consultant hereunder are not
assignable or otherwise transferable by the Consultant.

13. Execution of Agreement. This Agreement may be signed by the parties hereto
in counterpart, each of which counterpart when so signed shall be deemed to be
an original, and such counterparts together shall constitute one and the same
instrument and notwithstanding the date of execution will be deemed to bear the
execution date as set forth in this Agreement. This Agreement may be executed by
facsimile and such facsimile or facsimiles shall be deemed to represent the
original Agreement.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

SIGNED, SEALED AND DELIVERED   )   XTRA-GOLD RESOURCES CORP. in the presence of
  )           )           )           ) Per:         )   Paul Zyla   President
and CEO     )           )           )           )       Signature of Witness   )
 

YVES P. CLEMENT

    )           )       Print Name   )      


--------------------------------------------------------------------------------